 


114 HR 2136 IH: Improving the Quality of Disability Decisions Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2136 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Sam Johnson of Texas (for himself, Mr. Kelly of Pennsylvania, Mr. Reed, Mr. Young of Indiana, and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend titles II and XVI of the Social Security Act to provide for quality reviews of benefit decisions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Improving the Quality of Disability Decisions Act of 2015. 2.Pre-effectuation and post-effectuation quality reviews of hearing dispositions (a)Amendment to title IISection 205(b) of the Social Security Act (42 U.S.C. 405(b)) is amended by adding at the end the following:  
 
(4) 
(A)The Commissioner of Social Security shall conduct pre-effectuation and post-effectuation quality reviews of hearing dispositions with respect to decisions in connection with applications for benefits under this title, in a sufficient number to ensure compliance with laws, regulations, and other guidance issued by the Commissioner of Social Security. (B)The Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that includes— 
(i)the total number of cases selected for a quality review as described in subparagraph (A); (ii)the number of such cases in which a decision is remanded; and 
(iii)the number of such cases in which a decision is modified or reversed.. (b)Amendment to title XVISection 1633 of the Social Security Act (42 U.S.C. 1383b) is amended by adding at the end the following: 
 
(f) 
(1)The Commissioner of Social Security shall conduct pre-effectuation and post-effectuation quality reviews of hearing dispositions with respect to decisions in connection with applications for benefits under this title, in a sufficient number to ensure compliance with laws, regulations, and other guidance issued by the Commissioner of Social Security. (2)The Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that includes— 
(A)the total number of cases selected for a quality review as described in paragraph (1); (B)the number of such cases in which a decision is remanded; and 
(C)the number of such cases in which a decision is modified or reversed..  